{¶ 39} I concur in judgment only and write separately to clarify one important issue raised in the majority opinion. The majority quotes the municipal judge's discourse regarding the pending felony DUI charge. The judge predicted that one charge faced a double jeopardy challenge. That statement is entirely consistent with our holding. Furthermore, the municipal judge ordered Zima returned from the Cleveland House of Corrections on October 11, 2001, and reduced her sentence because she faced the pending felony. Therefore, she benefitted in the misdemeanor DUI case from having a pending felony and cannot now argue that she was in any way "misled" by the municipal judge's action or that she "reasonably relied on her former negotiated plea agreement" as the common pleas court found.